Citation Nr: 0731402	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-20 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), based on personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from August 1979 until March 
1980.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, for the 
Cleveland, Ohio, RO.

In November 2005, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in December 2005 
and was remanded for further development.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  The 
veteran submitted a supplemental statement of the case notice 
response form in June 2007 indicating that she had more 
information or evidence to submit in support of her appeal.  
The pre-printed form also stated that VA would wait 60 days 
to provide the veteran a chance to submit such evidence.  
After this appeal had been re-certified to the Board in July 
2007 (less than 60 days after receipt of the SSOC notice 
response), the veteran submitted a four-page statement, 
including a list of names of fellow service-members and 
medical evidence, pertinent to the issue on appeal.  The 
evidence was received by the AMC in August 2007 and then 
forwarded to the Board.  The RO has not considered such 
evidence in compliance with Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Furthermore, the veteran did not indicate 
that she chose to waive initial consideration by the RO.  As 
such, the Board does not presently have jurisdiction to 
consider the appeal.  

The veteran is claiming entitlement to service connection for 
PTSD based on personal assault.  To establish entitlement to 
service connection for PTSD, in particular, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  In this regard, the 
Board notes that Court of Appeals for Veterans Claims (Court) 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
There are exceptions to this general rule - including when 
the claim, as here, is predicated on an alleged sexual 
assault.  In these limited situations, evidence from sources 
other than the veteran's service records may be used to 
corroborate the veteran's account of the stressor incident or 
incidents, such as:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Additionally, in cases involving personal assault, the 
existence of a stressor in service does not have to be proven 
by the "preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 
11 Vet. App. 393, 399 (1998); see also Patton v. West, 12 
Vet. App. 272, 279-80 (1999).

As noted above, the veteran submitted a list of names of 
women from her platoon, to include her roommate while she was 
stationed at Fort Bragg, North Carolina.  However, the 
veteran did not provide any addresses for the listed persons.  
Based on the foregoing, the Board finds that the veteran 
should be contacted and requested to furnish the complete 
addresses for the persons listed in her July 2007 statement 
in support of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask her to 
provide the complete names and addresses 
of the women from her platoon that she 
listed in a July 2007 statement in 
support of her claim.  Also, notify the 
veteran that she may obtain the evidence 
herself and send it to VA.  It should be 
reiterated to the veteran that evidence 
of her alleged stressful events in 
service may be corroborated from 
alternate sources, to include statements 
from fellow servicemen.  The veteran 
should also be advised that this 
information is vital to her claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  

2.  If, and only if, the veteran's 
claimed in-service stressor(s) have been 
deemed corroborated based on any evidence 
received, the veteran should be afforded 
another VA psychiatric examination.  The 
examiner should state for the record the 
specific stressor(s) reported by the 
veteran, which has/have been verified 
that support a PTSD diagnosis.  The 
examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any psychiatric disorder(s), including 
PTSD, is/are related to service on any 
basis, or if pre-existing service, 
was/were aggravated thereby.  The 
examination and the report thereof should 
be in accordance with DSM-IV.

The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Readjudicate the issue on appeal, 
considering all evidence, to include the 
evidence submitted by the veteran in July 
2007 and any additional evidence not 
considered at the time of the most recent 
supplemental statement of the case in 
June 2007.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



